J-S50044-20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,          :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                    Appellee               :
                                           :
                      v.                   :
                                           :
    CLINTON SUMTER,                        :
                                           :
                    Appellant              :          No. 3269 EDA 2018

        Appeal from the Judgment of Sentence Entered October 11, 2018
             in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003982-2017

BEFORE:      BENDER, P.J.E., SHOGAN, J. and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                          Filed: April 30, 2021

        Appellant, Clinton Sumter, appeals from the judgment of sentence of an

aggregate term of 11½ to 23 months’ incarceration, followed by 2 years’

probation, imposed after he was convicted of endangering the welfare of a

child (“EWOC”) (18 Pa.C.S. § 4304(a)(1)), and recklessly endangering

another person (“REAP”) (18 Pa.C.S. § 2705). We affirm.

        We derive the following factual and procedural background from the

record. On February 10, 2017, T.S. (born May 2012), was in the care of his

maternal uncle, Appellant, when T.S. sustained severe burns covering 24% of

his body. For several days in early February 2017, Appellant was taking care

of T.S. They were staying at the home of Appellant’s ex-girlfriend, Syreeta

Camp.1 On the morning of February 10, 2017, Appellant gave T.S. a bath


1   Camp’s daughter, sister, and nephew also lived at Camp’s home.

* Retired Senior Judge assigned to the Superior Court.
J-S50044-20

because he had wet himself on the couch. Camp was awakened to Appellant

calling her into the bathroom, where she found Appellant upset, panicking,

and “freaking out” because the water was too hot and she noticed blisters

forming on T.S.’s hands and feet.       N.T., 7/2/2018, at 118, 123; N.T.,

7/3/2018, at 23-24, 26. Camp filled the bathtub with cold water, placed T.S.

in the tub to cool his burns, sent her nephew to buy burn creams and

bandages, and applied them to T.S.’s burn wounds.

      Appellant and T.S. continued to stay at Camp’s home until February 16,

2017. Appellant and Camp cared for T.S. during this time, with Camp applying

creams, wrapping the wounds, and giving T.S. over-the-counter pain

medication and fluids. While Appellant and Camp discussed taking T.S. to the

hospital, they did not, nor did they seek medical treatment.

      On February 16, 2017, after an argument between Appellant and Camp,

Appellant and T.S. left Camp’s home to stay at the home of his girlfriend,

Taleka Moody.    The next day, February 17, 2017, Appellant texted Camp,

saying “I can’t take care of [T.S.]. I’m [sic] have to send him somewhere.”

N.T., 7/3/2018, at 15; Ex. C-5 at 13. Early the next morning, at about 1:45

a.m. on February 18, 2017, T.S.’s father, L.S., picked up T.S. from Appellant

and called for an ambulance.2       T.S. arrived at the emergency room of


2 From the time of the incident on February 10, 2017, until T.S.’s father, L.S.,
picked up T.S. from Appellant on February 18, 2017, L.S. was aware T.S. had
been injured, but T.S. remained in Appellant’s care. There is conflicting
evidence in the record as to whether L.S. visited T.S. during this time period
or first saw T.S.’s injuries when he picked him up on the 18th of February.

                                     -2-
J-S50044-20

Children’s Hospital of Philadelphia (“CHOP”) shortly thereafter and was

immediately transferred to the pediatric burn unit at St. Christopher’s Hospital

for Children in Philadelphia, where he stayed for over one month, until March

23, 2017.

        T.S. remained in the intensive care unit (“ICU”) throughout his hospital

stay, where he received critical care, surgical interventions, infection control,

narcotic pain control, physical therapy, occupational therapy, nutrition,

hydration, and social services.

        T.S.   required   six   surgeries    under   general   anesthesia   for   skin

debridements (i.e., removal of dead skin) and skin grafting (both cadaver skin

grafts and thickness grafts from his own body).3 He underwent near-daily

intravenous (“IV”) sedation for dressing changes. He required transfusions

and had feeding difficulties.      T.S. was largely bedridden and had to spend

large parts of his hospitalization lying prone on his stomach, unable to bear

weight on his buttocks and unable to use his hands and feet. T.S.’s burns

over joints caused webbing, where the skin has limited mobility, and his

wounds have an abnormal appearance due to the depth of the burns and the

skin grafting. Upon discharge, T.S. was transferred to an in-patient acute care

rehabilitation facility, where he remained for another month.




3   At the time of trial, T.S. was scheduled to undergo further surgeries.


                                            -3-
J-S50044-20

      Based on the foregoing, Appellant was charged with REAP, EWOC,

simple assault (child under 12) (18 Pa.C.S. § 2702), and aggravated assault

(18 Pa.C.S. § 2701(b)(2)). On July 2-3, 2018, Appellant proceeded to a joint,

non-jury trial with T.S.’s father.    At trial, the Commonwealth presented,

consistent with the foregoing factual account, testimony of Detective Edward

Enriquez, the detective assigned to the special victim’s unit and T.S.’s case,

Camp, and Camp’s daughter Lachelle, along with, inter alia, T.S.’s medical

records, photographs of T.S.’s injuries, police investigation reports, and text

messages between Appellant and Camp.

      The Commonwealth also presented the expert testimony of Dr. Marita

Lind, Director of Child Protection Program at St. Christopher’s Hospital. Dr.

Lind is board-certified in pediatrics and child abuse pediatrics and was qualified

as an expert in those areas. Dr. Lind consulted and examined T.S. at the

hospital. She testified that T.S.’s injuries upon admission to St. Christopher’s

Hospital were “burns to his hands and wrists, his feet and ankles, buttocks,

and the underneath surface of his scrotum.” N.T., 7/2/2018, at 27. Covering

24% of T.S.’s total body surface area, he suffered “very deep second-degree”

partial thickness burns, which “are burns that have destroyed the tissue into

the level of the dermis, but have not completely destroyed the dermis, and

are all the way down to the muscle.” Id. at 27-28, 64.

      Dr. Lind opined that T.S. “sustained severe burns in a pattern indicative

of immersion in a hot liquid” and the “pattern of injury [was] concerning for



                                      -4-
J-S50044-20

non-accidental immersion.” N.T., 7/2/2018, at 96; Ex. C-2 at 17, 24; see

also id. at 40. She further opined that “there is indication from the burn

pattern that the child was not able to remove himself from the water.” Id. at

96-97.   She explained that “when a body is exposed to hot liquid, and

someone is able to move away from the hot liquid, there will be splash marks

or irregularities of the border. If someone is still in hot liquid, then there will

be a sharper demarcation,” which is when “a burn has a sharp edge” and “a

clear border.” Id. at 48. Dr. Lind further testified that the edges of T.S.’s

burns “being so defined raises concern that the child was still when he was in

the hot liquid.” Id. at 49. The lack of an irregular border or splash marks on

an immersion burn suggests the person was not moving to take that part of

the body out of the hot liquid. Id. at 50-51. Dr. Lind explained as follows:

            [W]hen a person comes into contact with a hot liquid, the
      reflex is to protect the body from injury and withdraw the part of
      the body that’s being burned.

             It is very concerning when you have a pattern that involves
      both feet, both hands, and the buttocks, because it’s not a position
      that people can easily enter into a liquid without splashing. It is
      very concerning that none of the parts of the body were able to
      be lifted or removed.

            So the concern for child abuse is raised when you have no
      signs in the burn that there was the ability for the child to remove
      themselves from the injuring liquid.

                                          ***

            It’s concerning that all the areas were burned, because one
      would enter water with one foot or one hand or one side of your
      body rather than all of these points. So it’s concerning to me that
      the burn exists in these areas [of both hands, both feet, and

                                       -5-
J-S50044-20


      buttocks].   And it’s concerning that all the areas are severely
      burned.

Id. at 51-52. Dr. Lind found “the lack of marks on the child indicating he tried

to escape” to be “quite concerning.” Id. at 75. Dr. Lind acknowledged on

cross-examination, however, that if the water temperature was hot enough,

it is feasible T.S. was picked up and placed unknowingly in the hot water. Id.

at 62-64.

      Dr. Lind opined T.S. experienced “very significant pain” immediately

upon sustaining the burns and continuing for the nine days until he was

hospitalized and received appropriate pain management. Id. at 36. In the

hospital, T.S.’s pain continued to be severe and some days it was so acute it

could not be controlled with pain medication.

      Dr. Lind testified that the severity of T.S.’s injuries would have been

immediately apparent at the time of the incident (i.e., some of his skin would

have immediately fallen off or blistered), and that the care provided by

Appellant was inadequate. For a child T.S.’s age, she explained that proper

treatment for his burn wounds is hospitalization in a pediatric burn center,

medical treatment to the burned areas, pain control, and fluid and nutritional

support. She testified that the delay in medical treatment increased T.S.’s

risk of serious infection and dehydration; contributed to his fluid loss and

volume depletion, which negatively affected his kidney function; and

prevented him from receiving adequate pain management.




                                     -6-
J-S50044-20

      At the conclusion of the trial, the trial court found Appellant guilty of

REAP and third-degree felony EWOC, and not guilty of aggravated assault and

simple assault.4 Appellant was subsequently sentenced to a term of 11½ to

23 months of incarceration, to be followed by 2 years of probation for EWOC,

and a concurrent term of two years of probation for REAP. Appellant filed a

timely notice of appeal, and timely complied with the trial court’s order to file

a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. On

February 12, 2020, the trial court advised that it would not file a Rule 1925(a)

opinion because the trial judge who had been assigned to Appellant’s case was

no longer sitting as a judge with that court.

      Appellant now presents the following issues for our review:

      A. Was not the evidence insufficient as a matter of law to sustain
         Appellant’s conviction for [EWOC], where the evidence
         presented by the Commonwealth failed to establish a knowing
         mens rea?

      B. Was not the evidence insufficient to raise the gradation of
         [EWOC] from a misdemeanor of the first degree to a felony of
         the third degree, where the evidence did not make out a course
         of conduct?

Appellant’s Brief at 3 (suggested answers omitted).




4 Camp and T.S.’s father, L.S., were similarly charged. N.T., 7/3/2018, at Ex.
C-8 at 1. As noted above, Appellant and L.S. were tried jointly. The trial court
found L.S. not guilty of all charges. Id. at 124-25. While not entirely clear
from the record, it appears Camp entered into a plea agreement which
resulted in her pleading guilty to EWOC. N.T., 7/2/2018, at 129. Camp
testified at Appellant’s and L.S.’s joint trial as a cooperating witness for the
prosecution.

                                      -7-
J-S50044-20

      Appellant’s first issue challenges the sufficiency of the evidence to

support his EWOC conviction. “A challenge to the sufficiency of the evidence

presents a question of law and is subject to plenary review.” Commonwealth

v. Hitcho, 123 A.3d 731, 746 (Pa. 2015).

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidenced admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted). The factfinder is free to believe all, part, or none of the evidence

presented. Commonwealth v. Frein, 206 A.3d 1049, 1063 (Pa. 2019).

      Appellant claims that the trial court erred in convicting him of EWOC

because the Commonwealth failed to prove the requisite mens rea, i.e.,

whether he acted knowingly. Appellant’s Brief at 12-21. Appellant argues

that he did not act knowingly when he placed T.S. in the hot water without

first checking the water temperature. Id. at 15-16. According to Appellant,

it is “not common sense” to know “that placing a child into a bathtub in a

regular residential apartment without checking the water temperature would

place a child in the situation where his welfare is threatened to the extent that

the flesh might be burned from his body.” Id. at 16-17. In addition, Appellant

argues the same reasoning to justify his failure to seek medical treatment for

T.S.’s injuries. Id. at 17. He claims that “hindsight is always 20/20” and he


                                      -8-
J-S50044-20

did not know at the time that T.S. required medical treatment. Id. According

to Appellant, “[t]hese burns initially would not have looked that bad” and

because Appellant believed the burns were not serious, he did not know T.S.

required medical treatment. Id. at 18.

      The crime of EWOC is defined, in relevant part, as follows: “A parent,

guardian or other person supervising the welfare of a child under 18 years of

age, or a person that employs or supervises such a person, commits an

offense if he knowingly endangers the welfare of the child by violating a duty

of care, protection or support.” 18 Pa.C.S. § 4304(a)(1).5

      EWOC “is a specific intent offense which was enacted in broad terms to

safeguard the welfare and security of children.” Commonwealth v. Fewell,

654 A.2d 1109, 1117 (Pa. Super. 1995) (citation omitted). To be convicted

under this statute, the Commonwealth must prove a “knowing violation of a

duty of care.” Id. (quoting Commonwealth v. Cardwell, 515 A.2d 311, 313

(Pa. Super. 1986)).

             Moreover, this Court has employed a three-prong standard
      to determine whether the Commonwealth has met its burden of
      establishing the intent element of the EWOC offense. … [T]o
      support a conviction under the EWOC statute, the Commonwealth
      must establish each of the following elements: (1) the accused is
      aware of his/her duty to protect the child; (2) the accused is aware
      that the child is in circumstances that could threaten the child’s
      physical or psychological welfare; and (3) the accused has either
      failed to act or has taken action so lame or meager that such


5Appellant does not dispute that he was a “person supervising the welfare of
a child” as defined in the statute. See Appellant’s Brief at 15; see also 18
Pa.C.S. § 4304(a)(3).

                                     -9-
J-S50044-20


     actions cannot reasonably be expected to protect the child’s
     welfare.

Commonwealth v. Wallace, 817 A.2d 485, 490-91 (Pa. Super. 2002)

(citations and internal quotation marks omitted). Section 4304 is to be given

meaning by reference to the common sense of the community and the broad

protective purposes for which it was enacted. Commonwealth v. Taylor,

471 A.2d 1228, 1231 (Pa. Super. 1984).

     Here, the trial court offered the following in support of Appellant’s EWOC

conviction:

            [O]n the [EWOC] charge, and the [REAP] charge, that’s a
     different story [from the aggravated and simple assault charges].
     It is possible for me to believe that under the circumstances, it
     was more than you should have known that that water was too
     hot before you put [T.S.] in it. The circumstantial evidence tells
     me that anybody running that bath and preparing a four-year[-
     ]old for a bath would have seen when the water was running into
     the tub, that there was something different with the water than
     what you were accustomed to when you were bathing children in
     the past. And you having accepted the responsibility of care and
     supervision over that child, you were responsible for what you do
     and what you didn’t pay attention to.

             Furthermore, after the injuries took place, you, much more
     than [T.S.’s father, L.S.,] had an opportunity to really begin to
     understand the seriousness of these injuries. You were the one
     who had accepted supervision and control over that child. It is no
     defense that you left that[,] as your lawyer says, to [Camp’s]
     judgement [sic]. You had a duty to do more and you didn’t do
     more. So for that reason, that combination of reasons, I think
     you are guilty of [EWOC] at both ends of this; both in terms of the
     infliction of the injury and in terms of your failure of promptly to
     see to it that that child got the kind of hospital care that he
     [needed]. And that goes way beyond what I think or any other
     parent would think or any doctor would think, or any detective
     would think should have been done under these circumstances.



                                    - 10 -
J-S50044-20


      That goes directly to a duty you had, a responsibility you accepted,
      and the evidence that was there in front of your own eyes.

                                      ***

            So I find you guilty of [EWOC], and that is graded as a felony
      of the third degree. I also find you guilty of a misdemeanor,
      [REAP], because I think you recklessly endangered [T.S.] when
      you put him in water that you must have known was too hot, way
      too hot for a child to be bathing in it.

N.T., 7/3/2018, at 126-28.

      We agree that the evidence presented at trial, viewed in the light most

favorable to the Commonwealth, was sufficient to find Appellant guilty of

EWOC. As noted supra, Appellant concedes he was supervising T.S.’s welfare.

With respect to Appellant’s intent, the three-prong test was satisfied. First,

there is no dispute Appellant was aware of his duty to protect T.S.          The

Commonwealth proved the second prong of the test, that Appellant was aware

that T.S. was in circumstances that could threaten his physical welfare. As

this Court has explained, “[i]t is impossible to place [a] child in scalding hot

bath water, either intentionally or recklessly causing bodily injury, without

knowingly violating a duty of care by not checking the water before placing

the child in the tub.” Commonwealth v. Coppedge, 984 A.2d 562, 563 (Pa.

Super. 2009). And finally, the third prong, that Appellant failed to act or acted

so inadequately, is satisfied. The evidence established that Appellant failed

to check the water temperature before placing T.S. in the bathtub and failed

to seek any medical treatment for T.S. following his being burned. The expert

testimony established that T.S.’s injuries would be apparent immediately, as

                                     - 11 -
J-S50044-20

his skin would have fallen off or blistered upon being so severely burned. As

Dr. Lind testified, the actions Appellant did take after T.S. was injured were

inadequate, rendering them “so lame or meager that such actions could not

reasonably be expected to protect” T.S.’s welfare. See Wallace, 817 A.2d at

490-91.     The record contains sufficient evidence that Appellant knowingly

placed T.S., age four, in scalding water, which caused severe burns, and

knowingly failed to seek timely medical treatment. Accordingly, Appellant is

not entitled to relief on this claim.

      Appellant’s next challenge is to the trial court’s gradation of his EWOC

offense as a felony of the third degree. Appellant’s Brief at 22-25. He argues

that if we conclude sufficient evidence existed to sustain his EWOC conviction,

we “should find that the trial court erred in grading the charge as a felony of

the third degree because the Commonwealth failed to establish a course of

conduct.”    Id. at 22.    According to Appellant, “[t]here was no course of

conduct. Rather, there was an evolving situation, at the end of which

[Appellant] knew that the child needed more care than he could provide and

he chose to relinquish him to father.” Id. at 24.

      “The proper grading of a criminal offense is an issue of statutory

interpretation and implicates the legality of the sentence imposed.”

Commonwealth v. Felder, 75 A.3d 513, 515 (Pa. Super. 2013) (citation

omitted). “The interpretation of a statute is a pure question of law, and




                                        - 12 -
J-S50044-20

therefore our standard of review is de novo and our scope of review is

plenary.” Id. (citation omitted).

      At the time of the incident, the EWOC statute established gradation as

follows: “An offense under this section constitutes a misdemeanor of the first

degree.   However, where there is a course of conduct of endangering the

welfare of a child, the offense constitutes a felony of the third degree.” 18

Pa.C.S. § 4304(b) (effective Jan. 29, 2007 – Aug. 27, 2017).6

      In interpreting the legislative language for “course of conduct,” this

Court has explained that it is designed “to punish a parent who over days,

weeks, or months, abuses his children.” Commonwealth v. Popow, 844

A.2d 13, 17 (Pa. Super. 2004). “Although the EWOC statute does not define

‘course of conduct,’ the phrase is clearly used in that context to differentiate

the penalties for single and multiple endangering acts.” Commonwealth v.

Kelly, 102 A.3d 1025, 1031 (Pa. Super. 2014).

      As noted supra, at the conclusion of trial, the trial court explained that

it found Appellant had engaged in a course of conduct when he inflicted T.S.’s

injuries and then failed to seek prompt and proper medical attention for

several days. N.T., 7/3/2018, at 127. Upon review, we discern no error in

the court’s decision. Appellant engaged in a course of conduct over the nine


6 On August 28, 2017, the EWOC statute was amended to include, inter alia,
additional factors that could elevate the grading of an EWOC conviction from
a misdemeanor to a felony. The EWOC statute was amended after the incident
at issue in this case and, thus, the prior version, as quoted supra, applies
herein.

                                     - 13 -
J-S50044-20

days between when T.S. was burned and when he received medical treatment

at the hospital. During this period, Appellant (1) inflicted T.S.’s injuries, (2)

failed to seek proper medical attention even though it was immediately

apparent that T.S.’s injuries were so severe that a large area of T.S.’s skin

had fallen off or blistered, and (3) continued to violate his duty of care to T.S.

by failing to seek any medical treatment whatsoever. At no point did Appellant

actually pursue medical care for T.S.; rather, he returned him to his father,

who then immediately sought medical care upon seeing T.S.’s condition. The

record evidence established that Appellant’s care of T.S. was inadequate, as

T.S.’s condition worsened over the course of time he was in Appellant’s care

and was not receiving medical treatment.        Because the evidence and trial

testimony were sufficient to establish a course of conduct, the third-degree

felony grading was appropriate.      Accordingly, Appellant’s second claim is

meritless.

      Judgment of sentence affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.




                                     - 14 -
J-S50044-20

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 4/30/21




                          - 15 -